No.    92-266
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1992


   STATE OF MONTANA,
                Plaintiff and Respondent,
       -vs-
   SHAWN H. DAVIS,
                Defendant and Appellant.


   APPEAL FROM:      District Court of the Fourth Judicial District,
                     In and for the County of Missoula,
                     The Honorable John S. Henson, Judge presiding.


   COUNSEL OF RECORD:
                For Appellant:
                     Shawn H. Davis, Pro Se, Deer Lodge, Montana
                For Respondent:
                     Hon. Marc Racicot, Attorney General
                     Jennifer Anders, Assistant, Helena, Montana
                     Robert Deschamps, 111, County Attorney
                     Karen Townsend, Deputy, Missoula, Montana


  MOV -5 7992                     Submitted on Briefs:     october 14, 1992
    a%% . ~ L
cLE%8$
       S
        £ME COURT
        ONTANA
                                                  Decided: November 5, 1992
Justice R. C. McDonough delivered the Opinion of the Court.

     This is an appeal from an order of the District Court of the
Fourth Judicial District, Missoula County, denying appellant's
petition for post conviction relief, which requested in effect that
petitioner be allowed to withdraw his guilty plea.             We affirm.
     The appellant originally pled not guilty to felony theft, but
later signed a plea agreement changing his plea to guilty.                  In
accordance with the plea agreement he was given a two-year deferred
sentence and was ordered to pay restitution, costs and attorney
fees. He was also ordered to serve        90   days in the county jail with
credit for time served.
     A little over eleven months later the county attorney's office
petitioned the court to revoke appellant's original deferred
sentence for numerous parole violations.                 After hearing the
deferred sentence was revoked or vacated and the appellant was
sentenced to ten years in the Montana State Prison with five years
suspended.
     In his petition for post conviction relief appellant contends
his counsel was ineffective in failing to investigate the value of
the property allcgcd to have been stolen and in advising him to
plead guilty to felony theft because a jury would have convicted
him of only a misdemeanor (less than           $300    in value) rather than
felony theft (over     $300   in value).         The victim reported the
following    items   stolen   from       his    van:    an   overcoat,   fire
extinguisher, car stereo, several cassette tapes, and prescription
sun glasses. The total value of the stolen items, according to the
                                     2
victim, was more than $450.   Only the overcoat, worth $150, the
fire extinguisher, worth $50, and several cassette tapes were found
in appellant's car and could be introduced as physical evidence.
The appellant's rationale is that the recovered physical evidence
had a value of $200 and therefore a jury could find him guilty of
only a misdemeanor.
     The State, however, had a strong circumstantial case against
appellant for the theft of the other items reported stolen, which
would place the value of all of the stolen property at over $300.
It was this fact which caused defense counsel to advise the
appellant to plead guilty.     We conclude there is substantial
evidence to support the District Court's findings and conclusions
that counsel did not fail to properly investigate the value of the
stolen property and evaluate the evidence.
     We further find there is substantial evidence in the record to
affirm the District Court's findings and conclusions that appellant
was fully informed of all of the relative facts and facets of the
case by his counsel and that he "intelligently and knowingly," and
voluntarily pled guilty and admitted the crime.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
We Concur:
                                        November 5. 1992

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Shawn H. Davis
Montana State Prison
700 Conley Lake Rd.
Deer Lodge, MT 59722

HON. MARC RACICOT, Attorney General
Jennifer Anders, Assistant
Justice Bldg.
Helena, MT 59601

Robert Deschamps, 111, County Attorney
Karen Townsend, Deputy
200 W. Broadway
Missoula, MT 59802



                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA